


December 19, 2014
 
Kelly Walters
President and Chief Executive Officer
Supertel Hospitality, Inc.
1800 West Pasewalk Avenue, Suite 200
Norfolk, Nebraska 68701
 
Dear Kelly,
 
As discussed, we agree that you will extend your service as President and Chief
Executive Officer to the earlier of the hiring of a new chief executive officer
or January 31, 2015.  Additionally, the March 31, 2015 date set forth in the
Company’s letter to you, dated September 10, 2014, is extended to April 30,
2015.  All other matters set forth in the Company’s letter remain unchanged.
 
If the foregoing is acceptable to you, please sign and date below and return a
signed copy to me.
 
Supertel Hospitality, Inc.
 
 
/s/ James Friend
James Friend, Chairman of
the Board of Directors
 
Accepted and agreed this December 19, 2014
 
/s/ Kelly A. Walters
Kelly A. Walters
 

